PER CURIAM.
Sergio Hernandez contends, and the state concedes, that the trial court erred in departing upwards from the presumptive sentencing guidelines range based upon Hernandez’s rejection of the trial court’s sentencing offer, see Fernandez v. State, 471 So.2d 642 (Fla. 3d DCA 1985); Fraley v. State, 426 So.2d 983 (Fla. 3d DCA 1983), rev. dismissed sub nom, Frazier v. State, 475 So.2d 694 (Fla.1985), and the trial court’s erroneous finding of a continuing pattern of criminal conduct, see Gales v. State, 515 So.2d 431 (Fla. 4th DCA 1987). Accordingly, the sentence of three years’ incarceration is reversed, and the cause is remanded for resentencing.